Citation Nr: 1617542	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder prior to September 18, 2015.

2.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder on or after September 18, 2015.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1983 to January 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge in August 2014.  A copy of a transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) file.

After the September 2010 rating decision granted entitlement to service connection for major depressive disorder, the Veteran submitted a timely notice of disagreement with both the assigned effective date and disability rating in September 2011.  In a March 2015 decision, the Board denied entitlement to an earlier effective date for the grant of service connection for major depressive disorder.  The Board then remanded the Veteran's increased rating claim for major depressive disorder to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The September 2010 rating decision assigned a 30 percent disability rating effective from April 14, 2010.  During the pendency of the appeal, an October 2015 rating decision increased the disability rating to 50 percent effective from September 18, 2015.  As this increase is less than the maximum available benefit, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).
This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  Prior to September 18, 2015, the Veteran's major depressive disorder was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depression, an anxious mood, nightmares, intrusive thoughts, avoidance behavior, chronic sleep impairment, and anger, but not occupational and social impairment with reduced reliability and productivity.

2.  On and after September 18, 2015, the Veteran's major depressive disorder was productive of occupational and social impairment with reduced reliability and productivity, but not deficiencies in most areas, due to such symptoms as depression, an anxious mood, nightmares, intrusive thoughts, avoidance behavior, chronic sleep impairment, and anger, but with good insight and judgment.  


CONCLUSIONS OF LAW

1.  Prior to September 18, 2015, the criteria for an initial disability rating in excess of 30 percent for major depressive disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9434 (2015).

2.  On and after September 18, 2015, the criteria for an initial disability rating in excess of 50 percent for major depressive disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his major depressive disorder.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in June 2010 and September 2015.

The Veteran additionally testified before the undersigned Veterans Law Judge in August 2014.  The Veterans Law Judge clearly set forth the issue to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

The March 2015 remand instructed the AOJ to obtain any outstanding VA or private treatment records.  The record reflects that additional VA treatment records were associated with the claims file after the remand.  In addition, the RO sent the Veteran an April 2010 letter requesting that he identify any relevant records and provide the necessary authorization for the RO to obtain them.  After the Veteran submitted a May 2015 VA Form 21-4142 for the Vanderbilt Dayoni Center for Health and Wellness, the RO obtained records from this institution and associated them with the claims file.

In addition, the Board directed the AOJ to provide the Veteran with a VA examination to evaluate the current manifestations and severity of his service-connected major depressive disorder.  The Veteran was provided with such an examination in September 2015.  The Board finds that the September 2015 VA examination is adequate for rating purposes as it fully addresses the rating criteria and evidence of record that are relevant for rating the Veteran's major depressive disorder. As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.  Since there has been an increased rating for major depressive disorder during the pendency of the appeal, the Board must consider a staged rating for the claim.

The Veteran's service connected Major Depressive Disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The original 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

Major Depressive Disorder prior to September 18, 2015

On April 23, 2010, a VA treatment record noted the Veteran's report of having ups and downs in addition to depression related to interpersonal conflicts.  He was also described as hopeful regarding a job prospect and his benefit claim.  The record noted that he experienced cognitive distortions related to interpersonal conflicts. Themes in the Veteran's history included abandonment and self-defeating behavior. The diagnosis was recurrent major depressive disorder.  The Veteran had no suicidal or homicidal ideation.  He was given a GAF score of 55.

In May 2010, the Veteran reported having a sudden episode of depression that lasted for four days.  He was processing his feelings related to experiencing harassment in the military.  There was no suicidal or homicidal ideation.

A VA examination was conducted in June 2010 concerning the Veteran's major depressive disorder disability.  The Veteran presented to the examination in a depressed mood, but no acute distress.  He was described as verbal, "disclosive," reasonably insightful, and pleasant.  He had normal speech. 

In terms of social relationships, the Veteran lived by himself and had never married.  The Veteran had a few friends, but he did not have a close relationship with family members or others.  He was not active in social groups or activities.  The examiner noted that the Veteran enjoyed collecting things, but had few other hobbies or interests.  In addition, the Veteran was employed at the time of the examination.  The Veteran's employment history included numerous jobs in the computer industry.  In these positions, the Veteran had encountered difficulties, and he had been fired in the past.  He also reported being party to an ongoing lawsuit regarding wrongful termination. 

The examiner noted that the Veteran had experienced harassment in the military regarding his sexual orientation.  The Veteran described having a negative attitude about himself.  He reported feeling like a failure and regretting life choices.   In addition, the Veteran had feelings of helplessness with little hope for the future.  The Veteran also had subjective symptoms of sadness, irritability, as well as subsyndromal symptoms of PTSD.  He was treating his disability with therapy and considering using psychotropic medication.  In a September 2010 addendum, the examiner stated that the Veteran essentially had a normal mental status.  His cognitive functioning was intact.  The Veteran did not have serious mental status disturbances, and he was not psychotic, paranoid, or delusional.  

The diagnosis was still major depressive disorder.  Suicidal or homicidal ideation continued to be absent.  The Veteran's GAF score had improved to 59.  In the September 2010 addendum, the examiner additionally observed that the Veteran's depressive symptoms were a significant contributing factor in his pattern of unemployment and employment difficulties.  However, the examiner opined that the Veteran's symptoms were not so severe and debilitating that they rendered him unemployable.

Following this examination, a June 2010 VA treatment record noted the Veteran's report of feeling both angry and depressed that he had received a diagnosis 20 years ago for adjustment disorder, but he was not helped by the military.  The Veteran continued to have normal speech, intact cognition, no psychosis, and no homicidal or suicidal ideation.  He was suffering from depressive symptoms, but they were not overwhelming.  The Veteran's GAF score had returned to 55.  In July 2010, the Veteran reported having a depressed mood that was exacerbated by pain from a shoulder injury.  The Veteran had been offered a job, but he was worried that the pain would interfere with his employment.  Later that month, Veteran reported that he had accepted the job offer.  He still had good and bad days, but felt somewhat better.  His mood was euthymic with a full range of affect.  The Veteran also had spontaneous speech.

A subsequent February 2011 VA treatment record stated that the Veteran was happy to be service-connected for his depression.  At this time, the Veteran was alert and oriented.  His mood and affect were both appropriate and pleasant.  He did not have suicidal ideations or a history of suicide attempts.  The assessment was sexual harassment while in the military/depression.

In an October 2011 VA treatment record, the Veteran reported that he was doing well apart from minor breakthrough episodes of depression.  Over the course of his first year in his new job, the Veteran had received positive feedback from his supervisor, despite feeling personally inadequate.  His mood was euthymic with a full range of affect.  The Veteran's speech was spontaneous, relevant, and goal-oriented.  The diagnosis was recurrent major depressive disorder.  The GAF score was 65 to 75.  He did not have homicidal or suicidal ideation.

A subsequent October 2011 VA treatment record stated that the Veteran was experiencing an increase in depression after learning he was not selected for a job promotion.  The Veteran described becoming angry and impulsively buying a car.  The Veteran was later able to avoid proceeding with the purchase.  He was also having intrusive thoughts about military-related trauma.  He was mildly depressed and anxious with a somewhat constricted affect.  His speech was still normal. 
The Veteran's diagnosis and GAF score were unchanged.  There was no homicidal or suicidal ideation.  By January 2012, the Veteran reported that his depression had decreased after he had received a promotion at work.  He did not have any major interpersonal problems.  In subsequent January 2012 VA treatment records, the Veteran denied having a history of depression, and he denied having homicidal or suicidal ideation.

In April 2012, a VA treatment record noted that the Veteran had stabilization in his depressive symptoms.  There were no major work or interpersonal problems.  The diagnosis and GAF score were the same.  In June 2012, the Veteran reported that his depressive symptoms had been briefly exacerbated by a work-related stressor. However, the examiner noted that the Veteran had handled this stressor appropriately and without impairment in his work performance.  His mood was mildly depressed with an appropriate range of affect.  There had been no change to his diagnosis or GAF score.  He continued to lack homicidal or suicidal ideation.

A subsequent August 2012 VA treatment record reported that the Veteran had joined a church group, but sometimes felt aggravated by a perceived emphasis on charisma.  The Veteran was worried about an expected promotion, and he reported feeling lonely on weekends.  The record noted that he had mild depression.  The record also summarized that the Veteran had made progress over the past two years regarding decreased personalization, increased assertiveness, and healthy social relationships.  In December 2012, the Veteran reported having no major problems.  He had received his anticipated promotion.  The Veteran reported reflecting on how far he had come from the depression he experienced ten years ago.  The Veteran was dating, and he still participated in church activities.  He also made a plan to inquire about singing at church, despite feeling insecure.  The Veteran maintained the same diagnosis and GAF score.  There was no suicidal or homicidal ideation.  

In March 2013, the Veteran reported having no major problems since his last visit. His mood was generally euthymic with depressive and anxious episodes that were fleeting and mild.  The Veteran had joined the church choir and enjoyed this activity.  In addition, he continued to do well at his job, despite episodes of fleeting anxiety.  His diagnosis was unchanged, but his GAF score had improved to 80. There was no homicidal or suicidal ideation.  The record noted that the plan was to terminate psychotherapy with the Veteran.

During his August 11, 2014 Board hearing, the Veteran testified that while he was offered medication at one point, he did not take any mediation for his psychiatric disability.  See August 2014 Board Hearing Transcript (Tr.), page 5-6.  The Veteran also reported that he occasionally talked with a VA mental health professional without an official appointment.  See Tr., page 4.

On August, 19, 2014, a record from the Vanderbilt University Medical Center stated that the Veteran was referred for stress/anxiety management related to his neck pain.  The examiner noted that the Veteran was pleasant and cooperative.  There were no issues in attention span/concentration or orientation.  The Veteran did not have psychotic thoughts.  He did exhibit numerous pain behaviors, such as grimacing.  The Veteran reported that his neck pain began after the end of a one year relationship.  The Veteran felt he could no longer attend the church that he had shared with his significant other.  However, he was looking for another church.  The Veteran was still working, and he reported having good support from family and friends.

In describing the Veteran's mood, the record stated that he had periods of sadness and decreased enjoyment, but these episodes did not last for two weeks or more.  The Veteran also reported feelings of discouragement, but he denied hopelessness.  He described having suicidal ideation since childhood, but he strongly denied that he would act on these thoughts.  He did not have a plan and he denied self-injurious behavior.  He added that he wanted to improve his health and live a long life. 

On August 31, 2014, a Vanderbilt University Medical Center treatment record noted that the Veteran was frustrated regarding his breakup, but he did not have anger towards any one person.  He had depressive symptoms, but he denied experiencing changes that would increase his suicide risk.  In this regard, the record pointed to the fact that he denied hopelessness and planned to join another church. There had been no improvement in his pain.  By September 1, 2014, the Veteran reported that his neck pain had improved.  He had depressive symptoms, but no changes that would tend to increase his suicide risk or homicidal ideation.  On September 3, 2014, a Vanderbilt University Medical Center treatment record stated that the Veteran's pain continued to decrease.  He was starting to engage in stress-reducing activities such as songwriting.  His depressive symptoms were still present, but there were no indicators of increased suicide risk.

On October 9, 2014, the Veteran reported being completely pain free in a Vanderbilt University Medical Center treatment record.  This change had caused a significant decrease in his anxiety.  The Veteran denied symptoms of sadness and reported being more engaged in life.  For example, he was going on walks more often and buying a guitar to start a new hobby.  In addition, the Veteran was changing churches and joining a new choir.  He had also reached a stage of acceptance regarding his past relationship.  Furthermore, the Veteran was taking an active role in addressing his pain with treatment tools.  The Veteran reported that he did not need any further sessions as his pain issues had resolved.  In November 2014, the Veteran's affect was described as bright and happy.

Prior to September 18, 2015, the Board finds that the evidence of record reflects that the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating.  Thus, the next higher rating of 50 percent is not warranted for this period.

As previously discussed, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The Veteran was frequently noted to have a depressed mood during this period.  However, this symptom is contemplated in his current 30 percent evaluation.  The Board also acknowledges that the Veteran reported suicidal ideation in August 2014.  However, the records from the Vanderbilt University Medical Center stated that he denied having a plan or engaging in self-injurious behavior.  In addition, while one instance of impulsive behavior was noted in October 2011, no other findings to suggest impaired impulse control were documented during this period, and there is no indication that the Veteran demonstrated any violent behavior.  Moreover, these symptoms have not resulted in occupational and social impairment that more nearly approximated or equated in severity, frequency or duration to reduced reliability and productivity to meet the criteria for the next higher rating.

As for occupational impairment, the Board notes that the June 2010 VA examiner stated the Veteran's depressive symptoms contributed to employment difficulties.  In addition, the Veteran reported having work-related stressors during the appeal period.  However, the Veteran obtained employment in July 2010, and he later received promotions in January 2012 and December 2012.  In March 2013, he was noted to still be doing well at his job.  In terms of social impairment, the Veteran reported during the June 2010 VA examination that he had friends, but he was not a member of social groups or close to family members.  However, the Veteran was noted to be dating and participating in church activities in August 2012.  The record at that time noted that the Veteran had made progress in having healthy relationships.  Although one of the Veteran's personal relationships ended in August 2014, the record also stated that he had good support from family and friends.  These findings, when considered in conjunction with the severity of the Veteran's symptoms, do not reflect that these symptoms caused occupational and social impairment with reduced reliability and productivity.

In addition, the Veteran's symptoms during this period were not of the severity of frequency to justify a 50 percent evaluation.  The Veteran's speech was consistently described as normal during this period, and there were no reports of panic attacks.  No abnormality in short or long-term memory was documented.  While the Veteran's affect was described as somewhat constricted in October 2011, the records both before and after this date stated that it was normal or appropriate.  In addition, the June 2010 examiner noted that the Veteran had some cognitive distortions.  However, the examiner also found that the Veteran's cognitive functioning was intact and his judgment and insight were good.  No problems were found in his attention span or concentration in August 2014.  Thus, the record does not support that he had difficulty in understanding complex commands or impaired judgment or abstract thinking.

The Board has also considered the Veteran's GAF scores during this period.  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight expected impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores of 81 to 90 reflect absent or minimal symptoms.  GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  

The Veteran's GAF scores during this period have ranged from 55 to 80.  These scores reflect moderate to transient symptoms.  The Board finds that these scores are best reflected by the 30 percent rating and do not mandate the assignment of a 50 percent rating.  Additionally, when the GAF scores are considered as part of the overall social and occupational functioning picture, the Board finds that the descriptions in the treatment records and the explanations of the medical professionals are the most probative evidence of the Veteran's psychological symptomatology.

For the foregoing reasons, the Board finds that the rating criteria for the next higher 50 percent disability evaluation have not been met at any point during the period prior to September 18, 2015.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-55.

Major Depressive Disorder on or after September 18, 2015

The Veteran was provided with another VA examination to evaluate his major depressive disorder on September 18, 2015.  The examiner described him as alert and oriented with intact cognition.  His insight and judgment were also good.  He was casually dressed, and he behaved in a polite and cooperative manner.  The Veteran had symptoms of a depressed mood.  He also had symptoms of anxiety and suspiciousness.  His affect was dysphoric and tearful at times.  

The Veteran's sleep was variable.  If he did not sleep well, the Veteran took daytime naps on his days off to catch up on missed sleep.  The Veteran's appetite was good.  While he reported overeating in the past, his weight had recently been stable.  The Veteran consumed approximately five alcoholic beverages per year.  He had quit smoking more than 30 years before the examination, and he did not use caffeine frequently.

Regarding relationships, the examiner stated that the Veteran was living by himself.  He reported that he spent a lot of time alone and was not good at relationships.  There had been no significant enduring romantic relationships.  However, the Veteran kept in touch with family members by using the telephone.  While he reported recently having an argument with his mother, his family relationships were better at the time of the examination.  The Veteran also had male friends with whom he met weekly, but he described some interpersonal difficulties in these relationships.  The Veteran's recreational activities included hiking, walking, singing in his church choir, and attending plays.

At work, the Veteran reported that he was motivated and performed his assigned tasks well.  However, he had difficulty with the interpersonal aspects of the job.  The Veteran described having some confrontations with a couple of coworkers and supervisors.  He had also been out sick seven to eight days due to mental health issues.  However, he planned to keep his job and did not think that these confrontations posed any threat to his job.  The Veteran had received "fully successful/satisfactory" performance evaluations.  The examiner determined that the Veteran had difficulty in establishing and maintaining effective work and social relationships. 

The examiner opined that the Veteran was able to manage all activities of daily living and instrumental activities of daily life.  He was also capable of managing his financial affairs.  Based on the DSM V, the diagnosis was recurrent major depressive disorder.  The examiner opined that this disability caused an impairment with reduced reliability and productivity (successful involvement) socially and at work.  The Veteran reported that he thought of suicide in general terms fairly frequently as his father had committed suicide.  However, he denied suicidal or homicidal ideation.  

An additional note from the examiner on the date of the examination stated that the Veteran was questioned further as a result of his positive response to a question from the self-completed Beck Depression Inventory regarding whether he wanted to kill himself.  The record noted that the Veteran assured the examiner that he was not having active thoughts of harming himself, did not feel in danger of harming himself, and did not have guns at home.  He further stated, "I am not in that frame of mind now, that is not what I meant."  In a subsequent January 2016 VA treatment record, the Veteran denied having suicidal or homicidal ideation.  He was alert and oriented times three.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial rating in excess of 50 percent on or after September 18, 2015.  A 70 percent rating is not warranted as the Veteran did not display occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

The Board acknowledges that the Veteran reported some suicidal ideation during the September 2015 examination.  However, the Veteran denied having any plan or intent related to these thoughts.  The Veteran also denied having suicidal ideation in January 2016.  Furthermore, as will be explained below, the symptom of suicidal ideation has not caused the degree of occupational and social impairment that is described under the rating criteria for a 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board notes that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships during this period.  However, the evidence does not demonstrate an inability to establish and maintain effective relationships.  The September 2015 VA examiner noted that despite interpersonal difficulties, the Veteran kept in touch with family members and met with his friends on a consistent basis.  In addition, while the VA examiner noted that the Veteran had depressive symptoms, the evidence does not support that this symptom prevented him from functioning independently, appropriately, and effectively.  The September 2015 VA examiner stated that he was able to perform all activities of daily living.   In addition, his ability to function appropriately and effectively at work is evidenced by the fully satisfactory job performance evaluation that he received.  There is similarly no indication that his symptoms of anxiety and suspiciousness comprised his ability to independently and appropriately function as contemplated by the 70 percent rating.

Furthermore, the record from this period does not reflect that there were any deficiencies in the Veteran's speech or hygiene.  He did not report having any difficulty adapting to stressful circumstances.  In addition, the evidence does not suggest that the Veteran had obsessional rituals that interfere with routine activities or impaired impulse control.

Moreover, the September 2015 VA examiner determined that the Veteran's symptoms caused an occupational and social impairment with reduced reliability and productivity.  Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment that would warrant a 70 percent evaluation, or akin to the symptoms that are listed in the rating criteria.  The evidence also fails to show that the Veteran's symptoms equate in severity, frequency and duration to occupational and social impairment with deficiencies in most areas.

In consideration of the evidence discussed above, the Board finds that the preponderance of the evidence is against the award of an initial disability rating in excess of 50 percent on or after September 18, 2015.  As such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder prior to September 18, 2015 is denied.

Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder on or after September 18, 2015 is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


